 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10   DEUTSCHE BANK NATIONAL TRUST                      Case No.: 3:15-cv-00401-LRH-WGC
     COMPANY, AS TRUSTEE FOR MORGAN
11   STANLEY ABS CAPITAL I INC. TRUST     ORDER REGARDING:
12   2007-NC1 MORTGAGE PASS-THROUGH       STIPULATION TO EXTEND
     CERTIFICATES, SERIES 2007-NC1, a     DEADLINE TO FILE RESPONSE TO
13   California Company,                  HIGHLAND RANCH HOMEOWNERS
                                          ASSOCIATION’S MOTION FOR
14
                    Plaintiff,            PARTIAL DISMISSAL, OR IN THE
15          vs.                           ALTERNATIVE, PARTIAL SUMMARY
                                          JUDGMENT [ECF NO. 66]
16   AIRMOTIVE INVESTMENTS, LLC, a Nevada          (Fourth Request)
     Limited Liability Company, HIGHLAND
17
     RANCH HOMEOWNERS ASSOCIATION, a
18   Nevada non-profit corporation,

19                 Defendants.
20
21
22          COMES NOW Plaintiff, Deutsche Bank National Trust Company, as Trustee for
23   Morgan Stanley ABS Capital I Inc. Trust 2007-NC1 Mortgage Pass-through Certificates, Series
24   2007-NC1 (“Deutsche Bank” or “Plaintiff”), and Defendant, Highland Ranch Homeowners
25   Association (hereinafter “HOA”), (collectively, the “Parties”), by and through their respective
26   undersigned counsel, and hereby stipulate and agree as follows:
27          Deutsche Bank filed its Second Amended Complaint on July 18, 2018 [ECF No. 59].
28   HOA filed its Motion for Partial Dismissal or, in the alternative, Partial Summary Judgment on



                                                Page 1 of 2
 1   October 31, 2018 [ECF No. 66] (hereinafter “Motion”). Deutsche Bank currently has a deadline
 2   of Monday, February 4, 2019 to respond to HOA’s Motion. However, the Parties are currently
 3   engaged in discussions, which if successful would resolve the issues presented in the instant
 4   Motion. Counsel requests additional time to discuss the proposal with their clients prior to
 5   entering into the proposed resolution. In an effort to avoid unnecessary litigation expenses and to
 6   conserve judicial resources, the Parties stipulate and agree to extend the deadline for Deutsche
 7   Bank to file its response from February 4, 2019 to March 4, 2019.
 8          This is the Parties’ fourth request for an extension of this deadline and is not made to
 9   cause delay or prejudice to any party.
10          IT IS HEREBY STIPULATED that Deutsche Bank has up to and including MARCH
11
     4, 2019, to file its response to the HOA’s Motion.
12
     DATED this 4th day of February, 2019.          DATED this 4th day of February, 2019.
13
     WRIGHT, FINLAY & ZAK, LLP                      LAXALT & NOMURA, LTD.
14
     __/s/ Lindsay D. Robbins, Esq.__________       /s/ Ryan Leary, Esq.
15
     Lindsay D. Robbins, Esq.                       Ryan Leary, Esq.
16   Nevada Bar No. 13474                           Nevada Bar No. 11630
     Attorneys for Deutsche Bank National Trust     Attorney for Highland Ranch Homeowners
17   Company, as trustee for Morgan Stanley         Association
18   ABS Capital I Inc. Trust 2007-NC1
     Mortgage Pass-through Certificates, Series
19   2007-NC
20                                                ORDER
21          IT IS SO ORDERED.
22          DATED this 6th day of February, 2019.
23
24                                                ____________________________________
                                                  LARRY R. HICKS
25                                                UNITED STATES DISTRICT JUDGE
26
27
28



                                                 Page 2 of 2
